Citation Nr: 1520130	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of fracture of T-12 and L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from August 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2010, in June 2012, and in January 2013, the Board remanded the case for further development. 

In a decision in July 2013, the Board denied the claim of service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of fracture of T-12 and L-1. 

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's July 2013 decision and remanding the case to the Board for further action consistent with the JMR.

In September 2014, the Veteran's claim was again remanded in order to comply with the JMR.  The case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for residuals of a fracture of T-12 and L1, service connection for a bilateral knee disorder, and specially adapted housing, as well an application to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder, were raised by the record in February 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper and lower extremities was not manifested in service or within one year from the date of separation from service.  Peripheral neuropathy of the upper and lower extremities is not attributable to service.

2.  Peripheral neuropathy of the upper and lower extremities is not related (by means of causation or aggravation) to service-connected residuals of fracture of T-12 and L-1. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the upper and lower extremities is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2006, May 2008, August 2012, and March 2015, to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for service connection of peripheral neuropathy of the extremities.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As peripheral neuropathy is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The service treatment records show that, in October 1956, the Veteran fell from a height of ten foot from a telephone pole and landed on his feet.  On hospitalization, there were no neurological symptoms of numbness or tingling in the lower extremities.  The knee and ankle reflexes were normal.  There were no sensory changes in the lower extremities.  X-rays of the spine showed a compression fracture of the 12th thoracic and 1st lumbar vertebra.  During the hospitalization, the Veteran was placed on bed rest.  He was in a body cast for one week.  By November 1956, the back pain was almost gone, and he was discharged from the hospital.  The diagnosis was compression fracture of T-12 and L-1.  

In January 1957, the Veteran was admitted for follow-up care and he was  hospitalized until March 1957.  

In May 1957, the Veteran fell from a parked fire engine and landing on his back and hitting his head without loss of consciousness.  Examination of the central nervous system showed no paresthesia or malfunction of consciousness.  The Veteran was able to move all extremities with no limitations.  The cranial nerves were intact.  An X-ray of the thoracic spine was negative.  The diagnosis was scalp laceration and muscle sprain in the right scapular region; there was no artery or nerve involvement.

In June 1957, the Veteran was hospitalized for low back pain.  Neurological evaluation showed that there was no atrophy or weakness, sensation was intact, and reflexes were physiological.  The straight leg raising was negative.  X-rays showed that the compression fracture was healed.

The service treatment records contain no complaint, finding, or history of peripheral neuropathy of the upper and lower extremities.  On separation examination, the clinical evaluation of the upper extremities was marked as abnormal with a notation that there was no deformity or limitation of motion of the spine.  The evaluation of lower extremities and the spine was normal.

After service, upon VA examination in October 1959, the Veteran complained of low back pain with lifting.  On examination, the VA examiner found no evidence of back pathology.  The neurologic evaluation was normal.  

VA treatment records dated in January 1999 show that the Veteran fell and fractured his right hip, which required internal fixation.  August 2000 radiology reports show a history of failed back syndrome.

VA treatment records, including radiology reports, also show that the Veteran was treated for left lower extremity pain following falls in August 2003 and February 2005; X-rays of the left leg, hip, and ankle were undertaken.  The Veteran was treated for a left ankle fracture in February 2005.

In November 2005, private medical records show that the Veteran had a MRI for a history of low back pain.  The findings were disc bulging at L2-L3, bilateral L4 foraminal encroachment, right and left foraminal stenosis, borderline L4-L5 spinal stenosis, no visible focal disc herniation, L3 and L4 vertebral body hemangiomas.  

VA treatment records also show that, in January 2007, the Veteran complained of back pain that radiated to the left lower extremity.  There was reference to degenerative disc disease at L4-L5, possible compression at L5 root, a laminectomy of L5, and facet fusion of L5-S1.  The assessment included cervical stenosis with myelopathy.

In April 2007, upon VA examination, the Veteran complained of bilateral foot numbness, with tingling and a burning sensation, since 2005.  The VA examiner noted that the Veteran was not diabetic, but apparently the Veteran had peripheral neuropathy in the lower extremities.  The diagnosis was peripheral neuropathy of the lower extremities.  

At a May 2007 VA examination, the VA examiner noted the Veteran's history of back injury during service.  The Veteran complained of mechanical low back pain with radiating pain to the left lower extremity.  On neurological examination, sensation was intact to light touch for the dermatomes of the upper and lower extremities.  Motor strength was 5/5 for the upper and lower extremities.  The reflexes were physiologic and symmetrical, except for left ankle reflex, which was absent.  

A January 2011 VA examination report indicates that, after a review of the Veteran's file, the VA examiner expressed the opinion that the compression fracture did not cause or aggravate the neuropathy of the upper and lower extremities.

On VA examination in July 2012, the VA examiner stated that paresthesia,  dysesthesia, and numbness in the upper extremities were associated with intervertebral disc syndrome of the cervical spine.  The VA examiner stated that it was less likely as not that the current cervical spine disability was due to the compression fracture of T-12 and L-1.  The VA examiner explained that the  compression fracture was healed without residual disability in 1959 and there was no indication there was any damage to the cervical spine.  Further, there was no medical study showing a relationship between cervical disc disease and lumbar injuries or fractures.  The first documentation of cervical degenerative disc disease or degenerative joint disease was by MRI in 2000, 44 years after the injury in service.  The diagnosis was carpal tunnel syndrome, bilateral.  

As for the lower extremities, the VA examiner expressed the opinion that it was unlikely that the lower extremity polyneuropathy diagnosed in 2005 by EMG/NCV studies was aggravated by the service-connected residuals of the compression fracture of T-12 and L-1.  The VA examiner explained that the lower extremity polyneuropathy was idiopathic by EMG/NCV in 2005, 49 years after the injury in service and there were many years of active employment as a truck driver without any documentation of lower extremity neuropathy.  

At a March 2013 VA examination, the VA examiner expressed the opinion that it was less likely than not that the polyneuropathy of the upper extremities, including carpal tunnel syndrome, was caused by or aggravated by the service-connected residuals of a compression fracture of T-12 and L-1.  The VA examiner explained that the service treatment records showed no nerve involvement with the injury sustained in the fall and the evaluation by the neurosurgical service found no evidence of nerve involvement. 

Pursuant to the JMR, the Veteran was evaluated by a VA physician and neurologist in December 2014.   A 12 to 15 year history of numbness of the feet and toes, and hands was noted.  A history of 1956 fall with chronic low back pain, a lumbar fusion in 1983, and multiple lumbar and neck surgeries was also noted.  In addition, the Veteran had a history of cerebrovascular accident, lumbosacral and cervical spondylosis without myelopathy, and osteoarthritis.  An EMG test was conducted and both the examining physician and a neurologist reviewed the Veteran's entire electronic claims file.  The evaluation report noted that the December 2014 EMG showed severe sensorimotor, axonal, peripheral neuropathy with evidence of ongoing and chronic axonal loss, without evidence of lumbar radiculopathy.  The remainder of the study could not be continued due to poor patient tolerance; however, the evaluating provider noted that there were no significant changes when compared with the 2005 study.  In January 2015, the neurologist reviewed the report and concluded it was less likely than not that the Veteran's peripheral neuropathy of the upper and lower extremities was related to his service-connected fracture of T-12 and L-1l.  The neurologist also found that the Veteran's peripheral neuropathy of the upper and lower extremities was also less likely than not aggravated by his service-connected fracture of T-12 and L-1.

Based on the evidence of record, the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to service-connected residuals of a fracture of T-12 and L-1 must be denied.

Here, no neuropathy of the upper and lower extremities was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the neuropathy during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has peripheral neuropathy of the upper and lower extremities and when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his service for the peripheral neuropathy of the upper and lower extremities.   The weight of the evidence reflects that the Veteran's peripheral neuropathy of the upper and lower extremities is unrelated to his service, including his service-connected residuals of a fracture of T-12 and L-1.  Likewise, the January 2011, July 2012, March 2013, and December 2014 VA examination reports, as well as the January 2015 VA neurologist's opinion, clearly concluded that the Veteran's peripheral neuropathy of the upper and lower extremities was less likely than not related to the Veteran's service, including his service-connected residuals of a fracture of T-12 and L-1.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Moreover, the Board points out that the Veteran had no manifestations prior to 2005, following several falls with injuries to his lower extremities, and just prior to his claim for service connection.  Similarly, he did not associate his peripheral neuropathy to his service at its onset; his only such assertions were made in association with his claim for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In this regard, the Board points out that the Veteran's treating providers found that his peripheral neuropathy was idiopathic and that no treating providers associated his multiple falls, and the related lower extremity injuries, with his service-connected fracture of T-12 and L-1.  The Board also observes that the Veteran's treating providers did not associate his peripheral neuropathy with his service.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's neuropathy of the upper and lower extremities.  The Board reiterates that neither the Veteran's treating providers, nor the VA examiners, found a relationship between the Veteran's neuropathy of the upper and lower extremities and his service, including his service-connected disabilities.  To the contrary, the July 2012, March 2013, and December 2014 VA examiners, and the January 2015 VA neurologist, found that the Veteran's neuropathy of the upper and lower extremities was unrelated to his residuals of a fracture of T-12 and L-1.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's peripheral neuropathy of the upper and lower extremities to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions provided in the VA examination reports and the clinical evidence of record.  The VA examiners, in determining that the Veteran's peripheral neuropathy of the upper and lower extremities is unrelated to his service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The Board also finds that the VA examiners' opinions were specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the VA examination reports, establishes that the Veteran's neuropathy of the upper and lower extremities is unrelated to service, including his service-connected residuals of a fracture of T-12 and L-1.  The Board notes that the opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that neuropathy of the upper and lower extremities had onset during or as a result of service, or within one year of his separation.   Additionally, the Board observes that the opinions of the VA examiners are also consistent with the Veteran's initial diagnosis in 2005, approximately 45 years after service.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

More specifically, the most probative evidence in regard to the lower extremities consists of the EMG testing.  That testing established that there was lower extremity peripheral neuropathy rather than radiculopathy.  Further, it was concluded that the cause was idiopathic.  As the Court has noted in non-precedential cases, the term idiopathic meant self-originating or of unknown etiology, and support for that definition is found in Dorland's Illustrated Medical Dictionary, which defines idiopathic as self-originated; of unknown causation.  Dorland's Illustrated Medical Dictionary 817 (28th ed. 1994).  In addition, the Court, in other non-precedential work, has established that there is a difference between a radiculopathy and a peripheral neuropathy.  Lumbar radiculopathy is defined as "any disease of the lumbar nerve roots, such as from disk herniation or compression by a tumor or bony spur, with lower back pain and often paresthesias."  Dorland's Illustrated Medical Dictionary at 1571 (32d ed. 2012) (emphasis added).  Peripheral neuropathy is "a functional disturbance or pathological change in the peripheral nervous system" involving several nerves."  Dorland's Illustrated Medical Dictionary 1287, 1513 (31st ed. 2007).   Such findings and definitions establish that there is no relationship (causation or aggravation) between the remote finding of peripheral neuropathy and the service-connected injury to the thoraco-lumbar spine.  

Similarly, other evidence established that there was no relationship between cervical disc disease and lumbar injuries or fractures.  To the extent that he has carpal tunnel syndrome, there is no evidence linking a pathological process at the carpal tunnel and another part of the body, the thoraco-lumbar spine.

In sum, there is no reliable evidence linking the Veteran's neuropathy of the upper and lower extremities to his service.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) or causation to a service-connected disease or injury. 

 For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper and lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for neuropathy of the upper and lower extremities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


